DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 10/17/22 has been considered and entered.  Claims 1-5 remain in the application.

In light of the amendment filed 10/17/22, the 35 USC 112 and 103 rejections have been withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2018/008688 in combination with Sasamori (3,989,036) and Monden et al. (6,191,192).  
WO-2018/008688 teaches a bioelectrode including a silicon rubber and silver powder disposed therein. (abstract).
WO-2018/008688 fails to teach immersing the silicon rubber having silver powder therein in an inorganic salt containing solution from 70C-180C.
Sasamori (3,989,036) teaches a similar electrode whereby the electrode is immersed in a chloride solution to form a silver chloride by reaction of the chloride with the silver resulting in a more stable material (abstract and col. 3, line 9 – col. 4, line 27).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified WO-2018/008688 process to include immersing the silver silicon rubber electrode in a chloride solution (claimed inorganic salt solution) as evidenced by Sasamori (3,989,036) with the expectation of producing an improved conductive electrode with AgCl particles therein.
WO-2018/008688 in combination with Sasamori (3,989,036) fail to teach the claimed immersion to be at 70C-180C.
Monden et al. (6,191,192) teaches a similar process whereby molded rubber products absorb anionic compounds when immersed in a solution of the compound at temperatures of preferably 50-150C (col. 9, line 1 – col. 10, line 7).
 Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified WO-2018/008688 in combination with Sasamori (3,989,036) process to include the temperature of the chloride immersion solution to be within the claimed range of 100-150C as evidenced by Monden et al. (6,191,192) with the expectation of improved permeation of the chlorine and therefore, result in the formation of the more stable AgCl.
Regarding claim 2, Sasamori (3,989,036) teaches the claimed inorganic salt solution including potassium chloride, sodium chloride, and calcium chloride (pg. 3, lines 40-50) while Gao et al. “Investigation of permeation properties of liquids into HTV silicon rubber material” teaches sodium chloride (p. 2431).
Regarding claim 3, the Examiner acknowledges the references fail to teach the claimed pressures during immersion, the Examiner takes the position that one skilled in the art would recognize that reduced pressures would aid in the permeation of the chloride solution and therefore be a matter of design choice by one practicing in the art with the expected results of forming the stable AgCl is less time.
Regarding claims 4 and 5, the Examiner acknowledges the references fail to teach the shape of the electrode to be layered or brush like shape, the Examiner takes the position that these shapes are well known in the art of electrode manufacture and would have been within the skill of one practicing in the art to produce and desired shape absent a showing of unexpected results directly garnered from the shape of the electrode.

Response to Amendment
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued prior art failed to teach immersing the silicon rubber in a temperature from 100-150C to permeate the ions.
Monden et al. (6,191,192) teaches this as detailed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715